                                                                                        Fli [D
                                                                            u.?. ; r'-j couRlr
                                                                               en.. :            niv
                                                                                IJIV
                                                                                    r 22 .PH |:
                          In tlje Winitth States! Bisftnct Court
                                                                            CLERK
                          Jfor tfie ^outljern Bisitrict of <jleorgia° dist
                                         ^runsitotck IBtktsiton

              CLAUDIO MORALES,

                           Petitioner,                      CIVIL ACTIONNO.: 2:18-cv-106



                    V.



              WARDEN EDGE,

                           Respondent.


                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recoininendation.     Dkt. No. 21.   Petitioner Claudio Morales


              (""Morales") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation and DISMISSES without prejudice Morales's 28

              U.S.C. § 2241 Petition for failure to follow this Court's


              Orders.     In the alternative, the Court GRANTS Respondent's

              unopposed Motion to Dismiss and DENIES as moot Morales's

              Petition.     The Court DIRECTS the Clerk of Court to CLOSE this


              case and enter the appropriate judgment of dismissal.




A0 72A
(Rev. 8/82)
              Additionally, the Court DENIES Morales in forma pauperis status

              on appeal.

                  SO ORDERED, this           day of                    / 2019.




                                       HON./ LI^A GODBEY WOOD, JUDGE
                                       united/states district court
                                       SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
